OPINION OF THE COURT
PER CURIAM:
The decree of the court dismissing the petition for surcharge and removal of co-executrix Jeanette Halper Shapiro, is affirmed.
This matter having come on for argument before this Court on December 13, 1979, and it appearing that the orderly and speedy administration of the estate has been unduly and unnecessarily delayed, this cause is remanded to the Orphans’ Court Division of the Court of Common Pleas with directions that the court order and direct the fiduciaries of the estate to administer the estate expeditiously so that a final account and schedule of distribution be filed without delay for adjudication by the court. See Pa.O.C. Rules, 2.1.
Each party to pay own costs.